                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 18-cv-718-WJM-SKC

ROBERT BARNES,

      Plaintiff,

v.

SECURITY LIFE OF DENVER INSURANCE COMPANY,

      Defendant.


     ORDER GRANTING MOTION TO STAY DISTRICT COURT PROCEEDINGS
             AND ADMINISTRATIVELY CLOSING THIS ACTION


      Currently before the Court is Defendant Security Life of Denver Insurance

Company’s (“SLD”) Motion to Stay District Court Proceedings (the “Motion”) (ECF No.

73) while non-party Jackson National Life Insurance Company (“Jackson”) appeals this

Court’s denial of Jackson’s Motion to Intervene (ECF Nos. 34 & 65). For the reasons

discussed below, SLD’s Motion is granted and the case is stayed and administratively

closed pending resolution of Jackson’s appeal.

                                   I. BACKGROUND

      By way of abbreviated background, Plaintiff Robert Barnes (“Barnes”) brought

class breach of contract and conversion claims against SLD for an alleged failure to

comply with the terms of a universal life policy that Barnes purchased from SLD’s

predecessor in interest. (ECF No. 42 at 1.) Jackson then m oved to intervene on the

grounds that it was contractually responsible for administration and reinsurance of

Barnes’ policy and others. (ECF No. 34.) The Court denied Jackson’s motion both for
intervention as of right and for permissive intervention on November 21, 2018. (ECF

No. 65.) Jackson then filed an interlocutory appeal of this Court’s order denying

intervention to the Tenth Circuit Court of Appeals. (ECF No. 68.) Thereafter, SLD filed

the instant Motion. (ECF No. 73.)

                                      II. ANALYSIS

       While an interlocutory appeal is pending, jurisdiction generally transfers from the

district court to the court of appeals. Griggs v. Provident Consumer Disc. Co., 459 U.S.

56, 58 (1982); see also Howard v. Mail-Well Envelope Co., 150 F.3d 1227, 1229 (10th

Cir. 1998). But not always. Howard, 150 F.3d at 1229. “No transfer of jurisdiction

occurs if the appeal is taken from a nonappealable order.” Id. Even when an order is

appealable, the district court is divested of control only over “those aspects of the case

involved in the appeal.” Id. The Court will address each possibility in turn.

       Denial of motion to intervene is grounds for an interlocutory appeal “if it prevents

the applicant from becoming a party to an action.” WildEarth Guardians v. U.S. Forest

Service, 573 F.3d 992, 994 (10th Cir. 2009); see Stringfellow v. Concerned Neighbors

in Action, 480 U.S. 370, 378 (1987) (partially granting a motion to intervene did not

provide grounds for interlocutory appeal because intervenor could appeal order as a

party at the conclusion of litigation). Here, Jackson filed an interlocutory appeal

challenging this Court’s order denying its motion to intervene. In accordance with Tenth

Circuit precedent, that order is subject to immediate review. See WildEarth Guardians,

573 F.3d at 994.

       Next, the Court must determine whether Jackson’s appeal impacts the litigation



                                             2
as a whole or is a limited interlocutory ruling. Where an appeal is taken from a ruling

that impacts only part of the case, the district court may proceed with the remainder of

the case. Howard, 150 F.3d at 1229. However, where the appeal impacts the entire

proceeding and cannot be isolated, the district court is divested of jurisdiction to

proceed with any part of the action. Id.; Stewart v. Donges, 915 F.2d 572, 576 (10th

Cir. 1990). For example, in Western Energy Alliance v. Jewell, the court denied the

applicants’ motion to intervene on two of three claims, and then separately considered

whether to stay only those counts pending an interlocutory appeal. W. Energy All. v.

Jewell, 2017 WL 3588648, at *3 (D.N.M. Mar. 1, 2017).

       SLD argues that Jackson’s appeal impacts the litigation as a whole. (ECF No.

73 at 4–5.) The Court agrees. Unlike the applicants in Western Energy Alliance,

Jackson moved to intervene on each of Barnes’ claims. Cf. W. Energy All., 2017 WL

3588648, at *3. Thus, there are no substantive parts of the litigation which would not

be impacted should the Tenth Circuit determine that Jackson’s interests are not

adequately represented by the existing parties.

       Barnes contends that the issue of intervention does not impact the litigation as a

whole because there is little practical difference between Jackson-as-intervenor and

Jackson-as-controller, given Jackson’s contractual right to control the litigation. (ECF

No. 80 at 6–9.) Barnes’ argument assumes that the Tenth Circuit will agree with this

Court that Jackson’s interests are identical to those of SLD and Jackson’s interests are

adequately represented by its contractual relationship with SLD. But this Court cannot

presume to know how the Tenth Circuit will rule, and as such Barnes’ arguments are



                                             3
unavailing. Thus, the Court finds that Jackson’s appeal impacts the litigation as a

whole.

         Moreover, to limit potential abuse of interlocutory review, a district court is not

divested of jurisdiction if it certifies that an appeal is frivolous. Stewart, 915 F.2d at

577–78; Cox v. Wilson, 2017 WL 4331062, at *2 (D. Colo. July 21, 2017). The plaintiff

bears the “burden to obtain a determination that the defendant's appeal is frivolous or

dilatory.” Stewart, 915 F.2d at 577. “Generally, an argument is frivolous when ‘it lacks

an arguable basis either in law or in fact.’” Sanchez v. Hartley, 2014 WL 5904755, at *1

(D. Colo. Nov. 13, 2014) (citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “The

Tenth Circuit defines a frivolous appeal as on where the result is obvious or where the

appellant’s arguments are wholly without merit.” Cox, 2017 WL 4331062, at *2.

         The Court has reviewed the parties’ arguments and concludes that the issue

presented in Jackson’s appeal is not frivolous. In a footnote, Barnes argues that the

Court can certify Jackson’s appeal as frivolous, essentially by restating the legal

standard and suggesting that the order is nonappealable. (ECF No. 80 at 3 n.1.) As

discussed above, denial of a motion to intervene is immediately appealable. See

WildEarth Guardians, 573 F.3d at 994. More importantly, Jackson’s arguments are not

devoid of an arguable basis in fact or law, and the result on appeal is not obvious. See

Sanchez, 2014 WL 5904755, at *1. Thus, the Court is unable to conclude or certify that

Jackson’s appeal is frivolous.

         Because the frivolity exception does not apply and Jackson’s appeal impacts the

whole of the litigation, Jackson’s interlocutory appeal divests this Court of jurisdiction



                                                4
over the entirety of this action. See Howard, 150 F.3d at 1229. Thus, a stay is

warranted and SLD’s Motion is granted.

       The Court will also administratively close the action pending appeal. District

courts have the inherent power to manage their dockets “to achieve the orderly and

expeditious disposition of cases” as long as the action is a reasonable response to a

specific problem and does not contradict any express rule or statute. Dietz v. Bouldin,

136 S. Ct. 1885, 1891–92 (2016). Here, the Court lacks jurisdiction pending appeal

and the case is stayed pending resolution of the appeal. The Court has no power to act

in this matter until the appeal is resolved. Thus, the Court also finds that administrative

closure, subject to reopening for good cause shown, is warranted.

                                    III. CONCLUSION

       For the reasons set forth above, the Court ORDERS as follows:

1.     Defendant SLD’s Motion to Stay District Court Proceedings (ECF No. 73) is

       GRANTED;

2.     The case is STAYED and ADMINISTRATIVELY CLOSED. This case may be re-

       opened upon a motion of any party for good cause shown, filed any time after

       the Tenth Circuit has issued its mandate on Jackson’s appeal;

3.     All current and pending deadlines, including those set out in the Court’s

       Amended Scheduling Order (ECF No. 60), are hereby VACATED; and

4.     Defendant SLD’s pending Motion to Stay or for Partial Dismissal (ECF No. 18) is

       DENIED WITHOUT PREJUDICE, and may be re-filed promptly after this case is

       re-opened.



                                             5
Dated this 9th day of January, 2019.

                                           BY THE COURT:




                                           William J. Martínez
                                           United States District Judge




                                       6
